NOT FOR PUBLICATION                              FILED
                     UNITED STATES COURT OF APPEALS                          JAN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 DENNIS M. BUCKOVETZ,                             No. 15-56376

                  Plaintiff-Appellant,            D.C. No. 3:14-cv-02872-BEN-
                                                  MDD
   v.

 UNITED STATES DEPARTMENT OF                      MEMORANDUM*
 THE NAVY,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                           Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Dennis M. Buckovetz appeals pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction his action under the

Administrative Procedures Act requesting a document be removed from his


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
personnel file. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

a dismissal on the basis of mootness. White v. Lee, 227 F.3d 1214, 1242 (9th Cir.

2000). We affirm.

      The district court properly dismissed Buckovetz’s action as moot because

the Department of the Navy removed the document at issue from Buckovetz’s

personnel file and confirmed that there is no reference to it in its human resources

or Equal Employment Opportunity files. See Biodiversity Legal Found. v.

Badgley, 309 F.3d 1166, 1173 (9th Cir. 2002) (“When a controversy no longer

exists, the case is moot.”). Buckovetz has failed to show that any exception to the

mootness doctrine applies to his action. See Pub. Utilities Comm’n of State of Cal.

v. Fed. Energy Regulatory Comm’n, 100 F.3d 1451, 1459-61 (9th Cir. 1996)

(discussing exceptions to the mootness doctrine).

      AFFIRMED.




                                          2                                   15-56376